
	

114 HR 2746 IH: Strengthening Homes and Eliminating Liabilities Through Encouraging Readiness Act
U.S. House of Representatives
2015-06-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 2746
		IN THE HOUSE OF REPRESENTATIVES
		
			June 12, 2015
			Mr. Bilirakis (for himself, Mr. Cole, Ms. Brown of Florida, and Mr. Diaz-Balart) introduced the following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide a credit against tax for hurricane and
			 tornado mitigation expenditures.
	
	
 1.Short titleThis Act may be cited as the Strengthening Homes and Eliminating Liabilities Through Encouraging Readiness Act or the SHELTER Act. 2.Nonrefundable personal credit for hurricane and tornado mitigation property (a)In generalSubpart A of part IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by inserting after section 25D the following new section:
				
					25E.Hurricane and tornado mitigation property
 (a)Allowance of creditIn the case of an individual, there shall be allowed as a credit against the tax imposed by this chapter for the taxable year an amount equal to 25 percent of the qualified hurricane and tornado mitigation property expenditures made by the taxpayer during such taxable year.
 (b)Maximum creditThe credit allowed under subsection (a) for any taxable year shall not exceed $5,000. (c)Qualified hurricane and tornado mitigation expenditureFor purposes of this section—
 (1)In generalThe term qualified hurricane and tornado mitigation property expenditure means an expenditure for property— (A)to improve the strength of a roof deck attachment,
 (B)to create a secondary water barrier to prevent water intrusion, (C)to improve the durability of a roof covering,
 (D)to brace gable-end walls, (E)to reinforce the connection between a roof and supporting wall,
 (F)to protect openings from penetration by windborne debris, or (G)to protect exterior doors and garages,
 in a qualified dwelling unit located in the United States and owned by the taxpayer.(2)Qualified dwelling unitThe term qualified dwelling unit means a dwelling unit that is assessed at a value that is less than $1,000,000 by the locality in which such dwelling unit is located and with respect to the taxable year for which the credit described in subsection (a) is allowed.
 (d)LimitationAn expenditure shall be taken into account in determining the qualified hurricane and tornado mitigation property expenditures made by the taxpayer during the taxable year only if the onsite preparation, assembly, or original installation of the property with respect to which such expenditure is made has been completed in a manner that is deemed to be adequate by a State-certified inspector.
 (e)Labor costsFor purposes of this section, expenditures for labor costs properly allocable to the onsite preparation, assembly, or original installation of the property described in subsection (c) shall be taken into account in determining the qualified hurricane and tornado mitigation property expenditures made by the taxpayer during the taxable year.
 (f)Inspection costsFor purposes of this section, expenditures for inspection costs properly allocable to the inspection of the preparation, assembly, or installation of the property described in subsection (c) shall be taken into account in determining the qualified hurricane and tornado mitigation property expenditures made by the taxpayer during the taxable year..
 (b)Conforming amendmentThe table of sections for subpart A of part IV of subchapter A of chapter 1 of such Code is amended by inserting after the item relating to section 25D the following new item:
				
					
						Sec. 25E. Hurricane and tornado mitigation property..
 (c)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2014. 3.Business-related credit for hurricane and tornado mitigation (a)In generalSubpart D of part IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by inserting after section 45R the following new section:
				
					45S.Hurricane and tornado mitigation credit
 (a)General ruleFor purposes of section 38, the hurricane and tornado mitigation credit determined under this section for any taxable year is an amount equal to 25 percent of the qualified hurricane and tornado mitigation property expenditures made by the taxpayer during the taxable year.
 (b)Maximum creditThe amount of the credit determined under subsection (a) for any taxable year shall not exceed $5,000.
 (c)Qualified hurricane and tornado mitigation expenditureFor purposes of this section— (1)In generalThe term qualified hurricane and tornado mitigation property expenditure means an expenditure for property—
 (A)to improve the strength of a roof deck attachment, (B)to create a secondary water barrier to prevent water intrusion,
 (C)to improve the durability of a roof covering, (D)to brace gable-end walls,
 (E)to reinforce the connection between a roof and supporting wall, (F)to protect openings from penetration by windborne debris, or
 (G)to protect exterior doors and garages, in a qualified place of business located in the United States and owned by the taxpayer.(2)Qualified place of businessThe term qualified place of business means a place of business that is assessed at a value that is less than $5,000,000 by the locality in which such business is located and with respect to the taxable year for which the credit described in subsection (a) is allowed.
 (d)LimitationAn expenditure shall be taken into account in determining the qualified hurricane and tornado mitigation property expenditures made by the taxpayer during the taxable year only if the onsite preparation, assembly, or original installation of the property with respect to which such expenditure is made has been completed in a manner that is deemed to be adequate by a State-certified inspector.
 (e)Labor costsFor purposes of this section, expenditures for labor costs properly allocable to the onsite preparation, assembly, or original installation of the property described in subsection (c) shall be taken into account in determining the qualified hurricane and tornado mitigation property expenditures made by the taxpayer during the taxable year.
 (f)Inspection costsFor purposes of this section, expenditures for inspection costs properly allocable to the inspection of the preparation, assembly, or installation of the property described in subsection (c) shall be taken into account in determining the qualified hurricane and tornado mitigation property expenditures made by the taxpayer during the taxable year..
			(b)Conforming amendments
 (1)Section 38(b) of such Code is amended by striking plus at the end of paragraph (35), by striking the period at the end of paragraph (36) and inserting , plus, and by adding at the end the following new paragraph:  (37)the hurricane and tornado mitigation credit determined under section 45S(a)..
 (2)The table of sections for subpart D of part IV of subchapter A of chapter 1 of such Code is amended by inserting after the item relating to section 45R the following new item:
					
						
							Sec. 45S. Hurricane and tornado mitigation credit..
 (c)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2014.  